Name: 2005/46/EC, Euratom: Decision of the European Parliament of 11 January 2005 appointing the European Ombudsman
 Type: Decision
 Subject Matter: personnel management and staff remuneration;  EU institutions and European civil service
 Date Published: 2005-10-14; 2005-01-25

 25.1.2005 EN Official Journal of the European Union L 21/8 DECISION OF THE EUROPEAN PARLIAMENT of 11 January 2005 appointing the European Ombudsman (2005/46/EC, Euratom) THE EUROPEAN PARLIAMENT, Having regard to the Treaty establishing the European Community, and in particular Articles 21, second paragraph, and 195 thereof, Having regard to the Treaty establishing the European Atomic Energy Community, and in particular Article 107d thereof, Having regard to its decision of 9 March 1994 on the regulations and general conditions governing the performance of the Ombudsmans duties (1), as amended by its decision of 14 March 2002 (2), Having regard to Rule 194 of its Rules of Procedure, Having regard to the call for applications (3), Having regard to its vote of 11 January 2005, HAS DECIDED AS FOLLOWS: Mr Nikiforos DIAMANDOUROS has been appointed European Ombudsman. Done at Strasbourg, 11 January 2005. For the European Parliament The President Josep BORRELL FONTELLES (1) OJ L 113, 4.5.1994, p. 15. (2) OJ L 92, 9.4.2002, p. 13. (3) OJ C 213, 25.8.2004, p. 9.